-

                                                                                       2.4:.

                                            ......*
          OFFICE         OF THE    AmORNEY            GENERAL      OF     TEXAS

                                          AUSTIN




~onorrblm         Jehm 1. Bmkmr
cotmt~ 104ltor
Lurr  Couat~
P4rl4, T4244

Dmrr     Sir:




                  Tour    mQur*t     for    OD
44~ftil~          0044iaw0a        by thir
mpA44t          44 follou41


         bn4worlng        the   tollowl




                                                       rr   SW    t8x    nbttor4
                                                      n rttorm~         lnL all
                                                  bumr to take the trx
                                                 * Court hrr nrithrr
                                    met     or mndo       oontrsot rlth

                                    l it hrr bcerl the pactlao   of th0
                                   ourt to thoroughly lnvertlgrta   411
                          umtmontoi Raok tex.8, penrltlrr
                                     Ai%ar run 1avertlgation
                             Court ham in open oourt ma60
         8 propar ortlmr rhowlng their nocawmidrtloa    of sly
         rqurtmnt    tber harm ooa8ldrr.d  propar in thr *a-
         or property whlrh ~8 01) thr rrndrrd     list.
                *Of oourmo a malt met br brought throw& th@
         Dl8trlot   Comt to rrttlr  thbsa 04488 r&Orb the Pro-
         party 18 on thr rrndona    llrt.  Thl8 18 almwr 4
Bo4or4bl4 aohn t. IkLrr, Pm-                                P



        ltrlrtl~ Irlondlr 44lt dthoat 44y 404tawrrmy
        and 14 only 4 utter  of form to oollrot tbo trx44
        JUDtir           844     484    piO40       t.hO    p?@pWtY         04     4 p4fia#
        k414.
                 *Thr Coal44~onor4~                         Coati     h44    th4wnsor4            r0it
        8t llbuty      rplor ray npotmblm 14481 4ttOmo~
                                to
        to hmdlr  thur   44r4410s41 rdtm. A qurmtlon ha
        rowtly   born r414d 44 to thdr ruthorltt to do

                 01 will fiuthor         rtmtm  tb4t the Oom~J641044r4*
        Court       prp         40 moapenrrtiom to thr 4ttornmT rho
        kb;l44            thn          04444 br war Oi oati8810~                           or other-
                .

                 vhr           quo4tlo4         I   wat      to    hrrr 444wroa              14 there
        ran      4a f0m~0t

                 Vnaor            the rMT4 01r4um4t44444                         uy    the C&a-
        4lo44*8 Court 14 it4 dirrntlon  44plof rnr repu-
        t4blo load rttorfuy thy  444 rlt to rmplo~ for
        th.   DIUDOU             of
                                  brlnglng    oroh OM of throo rnthmly
        fmfiai~ 44a rgr44C              mu&t4   in thr Clmtrlrt   court,
        or 14       it     4 arttar or rb44lute neorrm~t~       tlut th4~
        make l Tu Coatrrot lr, writlag                                rltb       on4 or mar0
        10081 rttor44~4 to &4tilo thou                                 84ttor4.m

                 Artlot                7 ))l
                                           sd             73354,    t4rfma’m          hnnot*toa          T84.44
e;tll    Gt4tut.4,              naa      44     telloat
        *Art. 7315. 7691                        Contnot           rith   rttornw

                 Vhrnevorthr oo86kl44lonor4 oourt or ant
        oauoty           rftar
                       thirty day8 wrltton     notlor to thr
        oounty 4ttornoy or aimtrlot rttornby         to fll4
        d*llnlymllt tax lultm WC hlr rdme            to a0 40,
        4h411 do er  Itaeor44rr~ or lrpoairnt, *de oourt
        mar rontnrt rlth may aor@otont        rttotnrr   to on-
        foror   or wrlrt  14 tha lntorOom4nt      of th4 801144-
        ti04 or DDE 40ibp44t       st4tO   l46 0044tr tan4 tos
        4 per oat    on thr t4x44,     lfidtr   -a inw04t     401
        tplll.f  @01100toa, aad 441 g oourt 14 rurthor author-
        ima to pry for 44 4brtr4ot        or p?OP4?tr 4480444d
        or unknown 444 unrondord       tror the 08x88, laten8t
        and ponaltl to b oollorto~ on maoh 14444, but 411
        muoh p      nt an4 rrp4n4r4 4Iml.l k4 oaatlng4nt      upM
        thr 001 Y4otlon of 4uah taxom, pOMltf and lntrn*t.
Eononblr John S. &kor, P*ga 3


      It   4hmll b4 the dutf Of the 04u4ty rttorrmy, or
      or the 4lmtrlrt     lttorrm~, ware then la no ootmty
      rtt0?44~,   t4 l atlvely     lmD!mt my p4rron 81th *hue
      lU@&I oontmot    14 886e,     by tlllng   444 pumhlng to
      a *prod7 ooarlorloa       rll lultm Sor roll~otlon      of
      dellw24at tmxm4, under my ooatmot Ma0                44 hero-
      in rbotr l  BOOlflOal prorfaea        the whew* ant dim-
      trlrt or oounty ltt4r44y shall rrll           6x rafoae to
      rile   and Dto44OUt4     r o o blllltm l4 good r4itbh,  ho
      tie11 not k lntltl.4         to 44 from thbrrrfrce,     bat
      msoh fe.4 4h4n      li4t4rth4l44# k 001~0Gt.6 me 4
      Bert Of the 004t4 Of 4Uit lnb lppihd            04 tha ~a$-
      mont of the    roap4nmrtlo4 lllorrd the attorney
      B l’OD~OUtiy   the lUit, 444 th. lttor4.~ with da
      ruoh oontrrot h44 been ~rdr 14 hrnby fully am-
      powma     and lotborl48~ to pro0048 in 4u0h roit4
      without the         joinder   me      44414t~n0~ 0r dd                   00tm
      or dirtrid          tittornryr.       hot4 2nd C.7. 1923,                    D. 3h
      Afit8 3rd CA            1923,    p. 182.

      *Art.     71354.        Delinquent      tu      rcatrrotr.
               "PO.. 1. So oontrrrt alull be aad* or lnt4r4a
      into     by thr Ooralr410nrr4g Oourt in ronneotlon wlth
      the lolleatl44 of d*llnpumt                  trr44 *or4    tIm om-
      pnrrtl0n         wklrr rwb        ooatnot      14 8oro thmn rirtman
      par     04nt of the ukeunt           eellrotb4.      94ia roctrmet
      rumt    br     $pp?~Tod     by   both thr CO4ptrOll@r lnd the
      Attorney U4nmnl             of the    Ptrta      of   TCIID,      both        44    to
      rubrtanor        end form.       so+iaa          hcwwer        the County
      4r flrtrlot         httorno~ *hall            not ZVOO~W         44      eaqwb
      rat104 ?or any            *en1404  hr m4y rrndrr 14 00.300,
      tlon    with tlx        partormmor   cb the oontraot or the
      taxer    lo lla o tothrrrunbr.
                            d
               -%o.      2.     hny oontrrot rinee ln vlolrtlon                      ot
      thlm     ah411 k told.
               Aot                            AOt4 1930,         U4t        he.,
      4th 0.!3., p. 9, oh. 8."
             ft 14 our opinion that the lbovm quotd      4t4tuk4
IN   amx!ltory   rnd rxoluslv~4nd that thr Co~4414a4r4'          Court
t44  n0 authorit    to ocatrrot with 4n ltt0ra4y t0 oolloot a.-
l.inpumt  taxer f 4bor4 the oounty   rttornry or dlmtrlct     sttorn4r
f4ll or rrfurr to oallrot drllnpurnt turns1 la ray aaamr oth@r
th4!a thmt mmt out in tbr 4boto    rtrtute4.  %boo~tr4ot*        4m
Xonorabk       foh8   F.   Nkor,   ?a&4   b




lob;rot  to th e4pprOWl   Or thr Attommy ~a~81     an6 the Cw
trollor both 88 to robrtmm       rod Son.  All lo r r tmr4th
                                                           tr
or wplopnt     Of rtbmmym     for tha l01108tfon of drlinqornt
age    not in rontoralty  with thb abow   quotu? 4t4tot88  an
     .

               TradlJi&     that   thlr   mtlr?rotorlly          8amwrm pu       in-
quiry,    8e   era

                                                          Vary   trdly   four4




                                                                    L. J, hmnl4
                                                                        A4414t4nt